UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 Commission File Number: 001-33151 HANSEN MEDICAL, INC. (Exact name of registrant as specified in its charter) Delaware 14-1850535 (State of Incorporation) (I.R.S. Employer Identification No.) 800 East Middlefield Road, Mountain View, CA 94043 (Address of Principal Executive Offices) (650) 404-5800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares outstanding of the registrant’s common stock as of July26, 2013 was 67,751,533. INDEX PART I - FINANCIAL INFORMATION 3 Item 1. Condensed Consolidated Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as of June 30, 2013 and December 31, 2012 3 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2013 and 2012 4 Condensed Consolidated Statements of Comprehensive Loss for the three and six months ended June 30, 2013 and 2012 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2013 and 2012 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 31 PART II - OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 61 Item 3. Defaults Upon Senior Securities 62 Item 4. Mine Safety Disclosures 62 Item 5. Other Information 62 Item 6. Exhibits 63 Signatures 64 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS HANSEN MEDICAL, INC. Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except per share data) June30, December31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Deferred cost of revenues Prepaids and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Accrued legal settlement (Note 7) — Current portion of deferred revenue Current portion of long-term debt Total current liabilities Deferred revenue, net of current portion 68 Long-term debt, net of current portion Other long-term liabilities Total liabilities Commitments and contingencies (Note 7) Stockholders’ equity: Preferred stock, par value $0.0001: Authorized: 10,000 shares; issued and outstanding: none — — Common stock, par value $0.0001: Authorized: 200,000 shares; issued and outstanding: 67,752 and 67,078 shares at June 30, 2013 and December 31, 2012, respectively 7 7 Additional paid-in capital Accumulated other comprehensive income (loss) 56 (578 ) Accumulated deficit ) (296,942 ) Total stockholders’ (deficit) equity ) Total liabilities and stockholders’ (deficit) equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 HANSEN MEDICAL, INC. Condensed Consolidated Statements of Operations (Unaudited) (In thousands, except per share data) Three months ended June 30, Six months ended June 30, Revenues: Product $ Service Total revenues Cost of revenues: Product Service Total cost of revenues Gross profit Operating expenses: Research and development Selling, general and administrative Loss on settlement of litigation (Note 7) — — — Total operating expenses Loss from operations (12,499 ) (10,578 ) (28,060 ) (21,503 ) Interest income 4 21 14 42 Interest and other expense, net (936 ) (919 ) (2,534 ) (1,826 ) Loss before income taxes (13,431 ) (11,476 ) (30,580 ) (23,287 ) Income tax expense (15 ) — (53 ) — Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Shares used to compute basic and diluted net loss per share The accompanying notes are an integral part of these condensed consolidated financial statements. 4 HANSEN MEDICAL, INC. Condensed Consolidated Statements of Comprehensive Loss (Unaudited) (In thousands) Three months ended June 30, Six months ended June 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss), net: Change in unrealized gains and losses on investments ) ) ) Foreign currency translation adjustment 10 ) ) ) Change in other comprehensive income (loss) (4
